DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2020 has been entered.
 

Introductory Remarks
	In response to communications filed on 25 June 2020, claims 1, 4, 8, 11, 15, and 18 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-21 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.


Response to Arguments
Applicant’s arguments filed 25 June 2020 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (“Gokhale”) (US 2014/0181085 A1), in view of Jordan et al. (“Jordan”) (US 2004/0039748 A1), in further view of Moser et al. (“Moser”) (US 2004/0117377 A1), hereinafter “Gokhale/Jordan/Moser”.
Regarding claim 1: Gokhale teaches A method for accessing information stored in a key value database, the method comprising:
	receiving, by a computer system, a request from a client device to access the information in the key value database in a storage system for the computer system (Gokhale, [0089], where the system receives input from a user indicating one or more storage manager databases to query and indicate which portions of the database contents to retrieve), wherein the information in the key value database is in a format that is not usable by an application on the client device (Gokhale, [0004], [0006], and [0025], where incompatible formatting makes it difficult to graphically represent information from various types of databases, which the disclosure seeks to solve by translating or converting content from different types of databases into a uniform format (implying that the information being retrieved from other database sources were not usable by an application on a client device));
	identifying, by the computer system, a structure for the information … [the structure] is usable by the application on the client device; creating, by the computer system, a relational database … (Gokhale, [0082-0084], where the acquisition module translates query results from the database 530M to be compatible with the respective content of the database 465A; in other words, the acquisition module normalizes the query results from the database 530M to a common format (i.e., “identifying…a structure for the information”)). The data is then inserted into an interim database 540 for temporary storage and manipulation of the received content, where reports may be generated based on the content of the interim database (i.e., “creating…a relational database”). The interim database is accessed and used to generate graphical reports representing database content for multiple, and possibly heterogeneous, information management cells (i.e., “the structure is usable by the application on the client device”));
	querying, by the computer system, the key value database to identify a portion of the information …, wherein queries use … a user identifier (Gokhale, [0079], where the storage module executes the acquisition module to acquire portions of the content of the database 530M, where the acquisition module receives security credentials from a user in order to access the database 530M.
Note that a security credential generally has some sort of identifier1,2. Thus, although Gokhale does not appear to explicitly state that a user identifier is utilized, the only differences between the claimed invention and the prior art lies in the nonfunctional descriptive material, and are not functionally involved in the steps recited. Making certain portions of the data accessible to a client based on some credential would have been performed the same regardless of the specific data involved (i.e., user identifier as claimed, or broadly speaking, a security credential that somehow distinguishes the clients from one another). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Gokhale’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art); and
	placing, by the computer system, the portion of the information from the key value database into the relational database, wherein the relational database is located in a memory, wherein the relational database in the memory is accessed by the client device, enabling access to the information in the key value database by the application on the client device that accesses relational databases with different relational database structures (Gokhale, [0092], where the storage manager merges the query results from database 530M and 465A into an interim database (i.e., “the relational database”) (see also Gokhale, [0082-0084]), where the interim database may be an in-memory database executing in the main memory of a computing device, which enables the storage manager to sort or otherwise organize the results of the database queries. See Gokhale, [0084], where the interim database is accessed and used to generate graphical reports representing database content for multiple, and possibly heterogeneous, information management cells (i.e., “accesses relational databases with different relational database structures”)). 
	Gokhale does not appear to explicitly teach [identifying a structure for the information] from the request, wherein the structure indicates a relational database configuration that is different from a configuration of the key value database; [creating a relational database] having the relational database configuration indicated by the structure identified from the request from the client device; [querying the key value database to identify a portion of the information] accessible by a user, wherein queries use an application identifier including an identification of a software application on the client device [and a user identifier] that are stored outside of the key value database.
	Jordan teaches [identifying a structure for the information] from the request, wherein the structure indicates a relational database configuration that is different from a configuration of the key value database; [and] [creating a relational database] having the relational database configuration indicated by the structure identified from the request from the client device (Jordan, [0054], where the system determines that an Oracle database is to be implemented with data retrieved from a SQL database (i.e., “wherein the structure indicates a relational database configuration that is different from a configuration of the key value database”), where a schema specific to the alternate database is created based on schema 126 that are compatible with the alternate database.
Note that although Jordan does not appear to explicitly state that the structure was determined from a request from a client device, the claimed invention does not distinguish over the prior art because the claimed invention and the prior art have predictably equivalent operating characteristics—namely, that somehow the system is able to determine what structure to create a new relational database from, regardless of whether it came from a request from a client device, or through some issued command from an unspecified source (see, e.g., Jordan, [0032] and [0047]).
Thus, one of ordinary skill in the art would have been suggested to have modified Jordan’s disclosure such that a user of a client device specifies the structure with the motivation of allowing custom configurations of the relational database being stored on the user’s device, which (1) allows for finer control/granularity/accuracy instead of making the system perform such a determination, and (2) saves processing time from the system having to dynamically determine the type to map the retrieved information to).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gokhale and Jordan with the motivation of creating a database in a format known to a second database engine and/or application (see, e.g., Jordan, [0009]), since one of ordinary skill would have known that different clients/entities can have different applications running which each use different database engines.3
	Moser teaches [querying the key value database to identify a portion of the information] accessible by a user, wherein queries use an application identifier including an identification of a software application on the client device [and a user identifier] that are stored outside of the key value database (Moser, [0171], where the system performs authority checks for master database (i.e., “key value database”)4 access when a user or a process such as an application program attempts to read, create, change, or delete master data objects. Authorizations for accessing information are achieved for, e.g., product data, by grouping products into catalogs, and assigning these catalog to users or organizational units, and controlling access to the catalogs. See Moser, [0168], where authorization for accessing portions of the master data may be based on object instances, object groups, etc. Note that authority checks for master data access may be performed by the client system, in which case the authority information is replicated to the client system (i.e., “stored outside of the key value database”). 
Although Moser does not appear to explicitly state that application identifiers and user identifiers are used, Moser’s disclosure suggests the existence of such identifiers in order to distinguish between which users, organizations, and application programs are able to (or not able to) access such data. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Moser’s disclosure such that (1) such that identifiers are utilized, and (2) such that both user identifiers and application identifiers are utilized with the motivation of (1) being able to distinguish between the various users and applications attempting to access the information, and so a lookup can be performed on the basis of that identification, and (2) having both user identifiers and application identifiers allows a finer-grained security authorization measure (i.e., more features to check against provides more security)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gokhale/Jordan and Moser with the motivation of limiting the access of certain data objects to certain users, processes, or application programs (Moser, [0168]).

	Regarding claim 2: Gokhale/Jordan/Moser teach The method of claim 1 further comprising:
	receiving a query from the client device for the information; and returning a response from the relational database to the client device (Gokhale, [0083], where when a client queries for the data, the system utilizes the interim database (i.e., “relational database”), which reduces the I/O reading activity). 

	Regarding claim 5: Gokhale/Jordan/Moser teach The method of claim 1, wherein the request includes at least one of the user identifier, an organization identifier, a client device identifier, or the application identifier (Gokhale, [0079], where the storage module executes the acquisition module to acquire portions of the content of the database 530M, where the acquisition module receives security credentials from a user in order to access the database 530M.
Note that a security credential generally has some sort of identifier5,6. Thus, although Gokhale does not appear to explicitly state that a user identifier is utilized, the only differences between the claimed invention and the prior art lies in the nonfunctional descriptive material, and are not functionally involved in the steps recited. Making certain portions of the data accessible to a client based on some credential would have been performed the same regardless of the specific data involved (i.e., user identifier as claimed, or broadly speaking, a security credential that somehow distinguishes the clients from one another). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Gokhale’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art). 

	Regarding claim 6: Gokhale/Jordan/Moser teach The method of claim 5 further comprising: identifying a portion of the information accessible by a user from the user identifier [pertaining to the request], and wherein placing the information for the client device in the relational database in the memory comprises: placing the portion of the information into the relational database in the memory for the client device (Moser, [0111], where a client sales program may not have the authorization to view or maintain manufacturing data for a master data object, thus the client sales program may be limited to maintaining aspects of the master data object relating only to sales data. See Moser, [0158], where master data may be stored in a local master database (i.e., “relational database”). Since Moser restricts access based on a user, this suggests the use of a user identifier in order to distinguish between which users, organizations, and application programs are able to (or not able to) access such data; thus in this manner, Moser discloses “identifying a portion of the information accessible by a user from the user identifier”).
See Gokhale, [0079], where portions of the content of database 530M are acquired, where security credentials are also received form a user in order to access the database 530M. See Gokhale, [0082-0084], where the acquired data is translated from, e.g., database 530M to be compatible with data from database 465A (where the query results from database 530M is normalized to a common format); thus in this manner, the portion of the information accessible to the user is placed into the interim database (i.e., “relational database”) for the client device, as claimed (in other words, because Gokhale restricts access, it is a necessary precondition that only that information which the user was allowed access to would be placed into the interim database (i.e., “relational database”)). 

	Regarding claim 7: Gokhale/Jordan/Moser teach The method of claim 1 further comprising: identifying a portion of the information for an organization accessible by an application and wherein placing the information for the client device in the relational database in the memory comprises: placing the portion of the information into the relational database in the memory for the client device (Moser, [0111], where a client sales program may not have the authorization to view or maintain manufacturing data for a master data object, thus the client sales program may be limited to maintaining aspects of the master data object relating only to sales data. See Moser, [0172-0173], where data may be grouped by organizational unit, with controlled access to such information (i.e., “identifying a portion of the information for an organization”), where access to certain data objects is limited to certain application programs (i.e., “accessible by an application”). See Moser, [0158], where master data may be stored in a local master database (i.e., “relational database”).
See Gokhale, [0079], where portions of the content of database 530M are acquired, where security credentials are also received form a user in order to access the database 530M. See Gokhale, [0082-0084], where the acquired data is translated from, e.g., database 530M to be compatible with data from database 465A (where the query results from database 530M is normalized to a common format); thus in this manner, the portion of the information accessible to the user is placed into the interim database (i.e., “relational database”) for the client device, as claimed (in other words, because Gokhale restricts access, it is a necessary precondition that only that information which the user was allowed access to would be placed into the interim database (i.e., “relational database”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gokhale/Jordan/Moser with the motivation of limiting access to certain data objects based on different granularities of those data objects (Moser, [0168]).

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Gokhale teaches A computer program product for accessing information stored in a key value database, the computer program product comprising: a computer readable storage media; [and program code for implementing the claimed steps] (Gokhale, [0124], where the disclosed steps may be stored as instructions on computer-readable media. See Gokhale, [0045], where the storage manager may include various agents which may be implemented as application programs).

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 21: Claim 21 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (“Gokhale”) (US 2014/0181085 A1), in view of Jordan et al. (“Jordan”) (US 2004/0039748 A1), in further view of Moser et al. (“Moser”) (US 2004/0117377 A1), hereinafter “Gokhale/Jordan/Moser”, in further view of Materna et al. (“Materna”) (US 4,714,995 A).
	Regarding claim 3: Gokhale/Jordan/Moser teach The method of claim 1. Gokhale/Jordan/Moser do not appear to explicitly teach further comprising: receiving a query from the client device to change the information in the relational database; and storing a change to the relational database in the memory.
	Materna teaches receiving a query from the client device to change the information in the relational database; and storing a change to the relational database in the memory (Materna, [6:12-58], where an owner of a data attribute may update or change an attribute in a local data base, where the update capture module captures this information (which is responsible for intercepting or capturing every update made to an item of common data at a host computer system, i.e., local data base)) and transmits this to the data translator. The data translator then translates the update from the data base schema and format in which it was received from the “owner” of the data into one or more different schemas and formats in which it is stored by one or more of the other host computers, and then transmits the translated replicas of the data update to those other host computers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gokhale/Jordan/Moser and Materna with the motivation of allowing users to modify their local copies of data, particularly in situations where the user modified a local copy of data that they own.

	Regarding claim 4: Gokhale/Jordan/Moser/Materna teach teach The method of claim 3 further comprising:
	writing the change from the relational database in the memory to the key value database in the storage system in response to an event including a command received from the client device to store changes to the information in the relational database (Materna, [6:12-58], where an owner of a data attribute may update or change an attribute in a local data base, where the update capture module captures this information (which is responsible for intercepting or capturing every update made to an item of common data at a host computer system, i.e., local data base)) and transmits this to the data translator. The data translator then translates the update from the data base schema and format in which it was received from the “owner” of the data into one or more different schemas and formats in which it is stored by one or more of the other host computers, and then transmits the translated replicas of the data update to those other host computers.
Note that it would have been obvious to have substituted Materna’s “other host computers” that receive the update with the interim database disclosed by Gokhale or master database disclosed by Moser because the claimed invention had predictably equivalent operating characteristics—namely, that other affected copies of the data are updated in outside databases). 

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. 
Frieden et al. (US Patent Publication No. 2003/0225765) and Lundy et al. (US Patent No. 8,151,328 B1) are cited to show that security credentials for authentication may include a user identifier and device identifier.
Gilder et al. (US Patent Publication No. 2014/0040182 A1) is cited to show that different clients/entities can have different applications running which each use different database engines, thereby providing a basis for why one of ordinary skill in the art would create a database in a particular format different from a source database.

The prior art should be considered to define the claims over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
17 February 2021


    
        
            
        
            
    

    
        1 Frieden et al. US Patent Publication No. 2003/0225765 A1. See [0015] (“User authentication information generally includes a user identifier and a security credential for each user”).
        2 Lundy et al. US Patent No. 8,151,328 B1. See [Abstract] (“One security credential may be a device identifier…”).
        3 Gilder et al. US Patent Publication No. 2014/0040182 A1 at [0078] (“At each remote site 204, a business can have different LOB or POS applications 208 running and these can each use different database engines 210”).
        4 See Moser, [0077], where each of the disclosed databases utilizes a keys (or identifiers) and values, thereby indicating the master database is a key value database, as claimed.
        5 Frieden et al. US Patent Publication No. 2003/0225765 A1. See [0015] (“User authentication information generally includes a user identifier and a security credential for each user”).
        6 Lundy et al. US Patent No. 8,151,328 B1. See [Abstract] (“One security credential may be a device identifier…”).